Case 3:17-cv-02366-BAS-KSC Document 429 Filed 03/24/20 PageID.32620 Page 1 of 6


     1       MAYER BROWN LLP
              Matthew H. Marmolejo (CA Bar No. 242964)
     2        mmarmolejo@mayerbrown.com
             350th S. Grand Avenue
     3       25 Floor
             Los Angeles, CA 90071-1503
     4        Ori Lev (DC Bar No. 452565)
              olev@mayerbrown.com
     5        Stephen M. Medlock (VA Bar No. 78819)
              smedlock@mayerbrown.com
     6       1999 K Street, N.W.
             Washington, D.C. 20006
     7       Telephone: +1.202.263.3000
             Facsimile: +1.202.263.3300
     8
             SOUTHERN POVERTY LAW CENTER
     9         Melissa Crow (DC Bar No. 453487)
               (pro hac vice)
    10         melissa.crow@splcenter.org
             1101 17th Street, N.W., Suite 705
    11       Washington, D.C. 20036
             Telephone: +1.202.355.4471
    12       Facsimile: +1.404.221.5857
    13       Additional counsel listed on next page
             Attorneys for Plaintiffs
    14
                               UNITED STATES DISTRICT COURT
    15
                             SOUTHERN DISTRICT OF CALIFORNIA
    16
         Al Otro Lado, Inc., et al.,                  Case No.: 17-cv-02366-BAS-KSC
    17

    18                      Plaintiffs,
                                                      JOINT STATUS CONFERENCE
    19            v.                                  STATEMENT
    20   Chad F. Wolf,1 et al.,
    21
                            Defendants.
    22

    23

    24

    25

    26

    27   1
        Acting Secretary Wolf is automatically substituted for former Acting Secretary
    28
       McAleenan pursuant to Fed. R. Civ. P. 25(d).
                                                      JOINT STATUS CONFERENCE STATEMENT
Case 3:17-cv-02366-BAS-KSC Document 429 Filed 03/24/20 PageID.32621 Page 2 of 6


     1   CENTER FOR CONSTITUTIONAL RIGHTS
           Baher Azmy (NY Bar No. 2860740) (pro hac vice)
     2     bazmy@ccrjustice.org
     3     Ghita Schwarz (NY Bar No. 3030087) (pro hac vice)
           gschwarz@ccrjustice.org
     4     Angelo Guisado (NY Bar No. 5182688) (pro hac vice)
           aguisado@ccrjustice.org
     5   666 Broadway, 7th Floor
         New York, NY 10012
     6   Telephone: +1.212.614.6464
     7   Facsimile: +1.212.614.6499
     8   SOUTHERN POVERTY LAW CENTER
           Sarah Rich (GA Bar No. 281985) (pro hac vice)
     9     sarah.rich@splcenter.org
           Rebecca Cassler (MN Bar No. 0398309) (pro hac vice)
    10     rebecca.cassler@splcenter.org
         150 E. Ponce de Leon Ave., Suite 340
    11   Decatur, GA 30030
    12   Telephone: +1.404.521.6700
         Facsimile: +1.404.221.5857
    13
       AMERICAN IMMIGRATION COUNCIL
    14   Karolina Walters (DC Bar No. 1049113) (pro hac vice)
         kwalters@immcouncil.org
    15 1331 G St. NW, Suite 200

    16 Washington, D.C. 20005
       Telephone: +1.202.507.7523
    17 Facsimile: +1.202.742.5619

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                              2      JOINT STATUS CONFERENCE STATEMENT
Case 3:17-cv-02366-BAS-KSC Document 429 Filed 03/24/20 PageID.32622 Page 3 of 6


     1          Pursuant to the Court’s January 24, 2020 Minute Order (Dkt. 397), the parties
     2   provide the following Joint Status Conference Statement.
     3                                JOINT STATUS REPORT
     4          A.        Pending Motions and Appellate Proceedings
     5          On January 14, 2020, Plaintiffs filed their motion for class certification. The
     6   motion is fully briefed and awaiting adjudication by Judge Bashant. See Dkts. 389,
     7   390, 405, 406, 412, 413.
     8          Defendants have filed two motions to strike declarations that were attached to
     9   Plaintiffs’ class certification motion papers. The parties are currently briefing those
    10   motions to strike. See Dkts. 411, 425.
    11          On March 9, 2020, the parties informed the Court that they have a dispute
    12   concerning Defendants’ attempt to claw back nine documents (or portions thereof),
    13   including exhibits that were filed in support of Plaintiffs’ motion for class
    14   certification.
    15          On March 5, 2020, the Ninth Circuit denied Defendants’ motion to stay
    16   Judge Bashant’s November 19, 2019 preliminary injunction ruling. See Al Otro
    17   Lado v. Wolf, --- F.3d ---, 2020 WL 1059682 (9th Cir. 2020); Dkt. 330. The merits
    18   panel has not scheduled the appeal for oral argument.
    19          B.        Remaining Case Schedule
    20          On February 27, 2020, the parties proposed a schedule governing the
    21   remainder of discovery, merits expert reports, summary judgment, and pre-trial
    22   proceedings; the Court approved that schedule and entered a scheduling order on
    23   March 10, 2020. See Dkt. 414, 420. Under the scheduling order, all fact discovery
    24   must be completed by June 19, 2020.
    25          C.        COVID-19
    26          In response to COVID-19, the parties have postponed all pending
    27   depositions. On March 22, 2020, Plaintiffs sent Defendants a proposal for
    28   completing deposition discovery via telephone or video conference depositions.
                                                   3      JOINT STATUS CONFERENCE STATEMENT
Case 3:17-cv-02366-BAS-KSC Document 429 Filed 03/24/20 PageID.32623 Page 4 of 6


     1   The parties are currently conferring about this proposal.
     2          D.         Settlement Efforts
     3          On November 6, 2019, Plaintiffs sent a letter to Defendants expressing a
     4   willingness to resume settlement discussions. Plaintiffs have not received a response
     5   to this letter.
     6          Defendants represent that, due to the volume of litigation activity, they have
     7   been unable to meaningfully engage in settlement discussions. Defendants are
     8   discussing internally whether to resume settlement discussions at this time.
     9
    10   Dated: March 24, 2020                         MAYER BROWN LLP
                                                         Matthew H. Marmolejo
    11                                                   Ori Lev
                                                         Stephen M. Medlock
    12

    13                                                 SOUTHERN POVERTY LAW
                                                       CENTER
    14                                                   Melissa Crow
    15
                                                         Sarah Rich
                                                         Rebecca Cassler
    16
                                                       CENTER FOR CONSTITUTIONAL
    17
                                                       RIGHTS
    18                                                    Baher Azmy
                                                          Ghita Schwarz
    19                                                    Angelo Guisado
    20
                                                       AMERICAN IMMIGRATION
    21                                                 COUNCIL
                                                         Karolina Walters
    22

    23                                                 By: /s/ Stephen M. Medlock
    24                                                      Stephen M. Medlock

    25                                                 Attorneys for Plaintiffs
    26

    27

    28
                                                   4        JOINT STATUS CONFERENCE STATEMENT
Case 3:17-cv-02366-BAS-KSC Document 429 Filed 03/24/20 PageID.32624 Page 5 of 6


     1                                          JOSEPH H. HUNT
     2                                          Assistant Attorney General
                                                Civil Division
     3

     4                                          WILLIAM C. PEACHEY
                                                Director, Office of Immigration
     5                                          Litigation
     6                                          District Court Section

     7                                          s/ Katherine J. Shinners
     8                                          KATHERINE J. SHINNERS
                                                Senior Litigation Counsel
     9                                          U.S. Department of Justice
    10                                          Civil Division
                                                Office of Immigration Litigation
    11                                          District Court Section
    12                                          P.O. Box 868, Ben Franklin Station
                                                Washington, D.C. 20044
    13                                          Tel: (202) 598-8259 | Fax: (202) 305-
    14                                          7000
                                                katherine.j.shinners@usdoj.gov
    15

    16                                          ALEXANDER J. HALASKA
                                                Trial Attorneys
    17

    18                                            Counsel for Defendants

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                            5        JOINT STATUS CONFERENCE STATEMENT
Case 3:17-cv-02366-BAS-KSC Document 429 Filed 03/24/20 PageID.32625 Page 6 of 6


     1                           CERTIFICATE OF SERVICE
     2         I HEREBY CERTIFY that on March 24, 2020 a copy of the foregoing joint
     3   status conference statement was served on all counsel of record via CM/ECF.
     4                                        s/Stephen M. Medlock
     5                                        Stephen M. Medlock
     6

     7

     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                         JOINT STATUS CONFERENCE STATEMENT
